DISMISSAL FORM FOR CIVIL CASES ON ANT'S MOTION /SETTLEMENT          




NO. 12-03-00241-CV


IN THE COURT OF APPEALS


TWELFTH COURT OF APPEALS DISTRICT


TYLER, TEXAS



§
	APPEAL FROM THE 

THE STATE OF TEXAS FOR THE BEST
INTEREST AND PROTECTION OF§
	COUNTY COURT AT LAW OF
B.J.

§
	CHEROKEE COUNTY, TEXAS




MEMORANDUM OPINION
PER CURIAM

	Appellant has filed a motion to dismiss this appeal, and all other parties to the appeal have
been given notice of the filing of this motion.  In her motion, Appellant represents that she no longer
wishes to pursue this appeal.  Because Appellant has met the requirements of Tex. R. App. P.
42.1(a)(1), the motion is granted, and the appeal is dismissed.	

Opinion delivered July 31, 2003.
Panel consisted of Worthen, C.J., Griffith, J., and DeVasto, J.




(PUBLISH)